TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 9, 2015



                                     NO. 03-14-00424-CV


                                  Bastrop County, Appellant

                                                v.

                                  Rebekah Montie, Appellee




          APPEAL FROM 335TH DISTRICT COURT OF BASTROP COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
          REVERSED AND REMANDED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the interlocutory order signed by the trial court on June 18, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the trial court’s order. Therefore, the Court reverses the trial court’s order denying Bastrop

County’s plea to the jurisdiction and remands the case to allow Rebekah Montie an opportunity

to replead. Montie shall pay all costs relating to this appeal, both in this Court and the court

below.